DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               J.A., a Child,
                                Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-2462

                          [October 18, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kirk Volker, Judge; L.T. Case No. 50-2017-CJ-000943-
XXXX-MB.

  Carey Haughwout, Public Defender, and Mara C. Herbert, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melanie Dale
Surber, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, CONNER, JJ., and MIRMAN, LAWRENCE, Associate Judge, concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.